DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitfield et al. (US 2018/0247385).
Re Claims 1 and 9: Whitfield et al. {hereinafter referred as “Whitfield”} teaches secure consent management system, which includes a computer, with a user interface, that sends information about a transaction to a user who will be a first party {herein first device 102a} to the transaction, including at least a form of an agreement {herein via the consent management system 100} used by a second party to the transaction (¶ 38+), and obtains the user consent to the form of the agreement at a first time, and where the computer sends information, at a second time, about a herein written consent agreements} between first party to the transaction and second party {herein second device 102b} to the transaction (¶ 20-22+), where the specific agreement sent to the second time does not include the form of the agreement, but includes specific terms to the agreement to be agreed to by the first party (¶ 24-25, 44-49, 81-82+); and where the computer stores information that evidences {herein through verification module 114} an identity of the user, and specifics about the agreement and specifics about terms of the agreement separate from the agreement, and, also stores information indicating that the user has given consent to accept the agreement (¶ 43-47, 51-68+).
Re Claim 3: Whitfield teaches system and method, wherein the computer stores information that evidences an identity of the user, and specifics {herein Whitfield teaches customized request for consent regarding specific types of physical activities} about the agreement and specifics about terms of the agreement separate from the agreement, and, also stores information indicating that the user has given consent to accept the agreement about both the user who is the first party to the transaction and also the second party to the transaction (¶ 25+).
Re Claim 4: Whitfield teaches system and method, wherein the agreement is an agreement between two parties of a sexual nature, with both parties giving consent to a sexual relationship (¶ 19-27, 38-44, 66+).
Re Claims 5 and 11-12: Whitfield teaches system and method, wherein the computer system obtains a biometric information {herein through biometric input area 214} from the user and stores information evidencing the biometric information (¶ 22, 29-46, 67-68+).
Re Claims 6 and 13: Whitfield teaches system and method, wherein the second party provides a scannable code {herein encoded information 216; as shown in fig.# 7B} indicative of the request, which is scanned by a computer associated with the first party (¶ 55-57+, 94+).
herein means of validating information} the user and storing information indicative of the authentication along with the agreement (67-68+).
Re Claim 8: Whitfield teaches system and method, wherein the transaction is a transaction for downloadable material (¶ 41+).
Re Claim 10: Whitfield teaches system and method, where the information is stored as part of a cryptographic token {herein encrypted keys} that can be determined if authentic (¶ 21, 48+).
Re Claim 14: Whitfield teaches system and method, wherein the barcode is displayed on a social networking app {herein consent app 104} (¶ 30-43, 52-53, 92-96+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield et al. (US 2018/0247385) in view of Ring (US 2006/0188100).
The teachings of Whitfield et al. have been discussed above.

Ring teaches asymmetric escrow system for use in non-cooperative bargaining relationship, wherein the agreement is a purchase agreement, and the specifics about the terms of the agreement include at least a price {herein a payment of money} (39, 49, 65, 76-77+).
In view of Ring’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Whitfield et al. that the agreement is a purchase agreement, and the specifics about the terms of the agreement include at least a price so as to enable means of finalizing a payment for the transaction based on the consent condition as to whether or not a payment is required under the terms of the agreement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uthmann (US 2012/0059767) teaches computer-implemented method and system for processing and monitoring business-to-business relationships.
Fitzsimmons (US 2012/0158532) teaches electronic commerce system and method for obtaining and limiting access to electronically transmitted information.  
Melcher et al. (US 2019/0311376) teaches asset ownership tracking system with virtual tagging and method of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887